DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 37, and 39-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of U.S. Patent No. 11,169,504. See chart below for comparison between the instant application and the US Patent.

Instant Application
US Patent No. 11,169,504
36. An organ simulation device configured to simulate a portion of an in vivo organ, the organ simulation device comprising:
1. An organ simulation device configured to simulate a portion of an in vivo organ and additional portions of a body
surrounding the in vivo organ portion, the organ simulation device comprising:
an organ replica having an internal surface topology and an external surface topology, the organ replica being formed from a plurality of materials, the plurality of materials having different intrinsic material properties, wherein:
an organ replica having an internal surface topology and an external surface topology, the organ replica being formed from a plurality of materials, the plurality of materials having different respective intrinsic material properties, wherein:
the internal surface topology of the organ replica replicates the internal surface topology of the in vivo organ portion;
the internal surface topology of the organ replica replicates the internal surface topology of the in vivo organ portion;
the external surface topology does not match the external surface topology of the in vivo organ portion; and
the external surface topology does not match the external surface topology of the in vivo organ portion or the external topology of the surrounding body portions; and
wherein the materials of the organ replica are selected and arranged to such that a
mechanical behavior of the organ replica in a first deformed configuration and in a second deformed configuration substantially matches mechanical behavior of the in vivo organ.
the materials of the organ replica are selected and arranged to such that the mechanical behavior of the organ replica in a deformed configuration substantially
matches the mechanical behavior of the in-vivo organ portion surrounded by the surrounding body portions.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach an organ simulation device where materials of an organ replica are selected and arranged such that mechanical behavior of the deformed organ replica substantially matches the mechanical behavior of an in vivo organ. The instant application only considering the external surface topology of the vivo organ portion is not patentably distinct from the US Patent which considers the external topology of the vivo organ portion and surrounding body portions.

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36, 37, and 39-55 are allowable over the prior art and would be in condition for allowance with a timely filed Terminal Disclaimer to obviate the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115